Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 8-17, in the reply filed on 4 January 2021 is acknowledged. Claims 1-7 and 18-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(q). Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed, and a reference character indicating a surface or cross section must be underlined. In the present drawings, many reference characters lack a lead line despite the reference characters not indicating a surface or cross section. An underlined reference character should be used only when indicating a surface or cross section. Correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 17 requires two actuators, including the ‘actuator’ introduced in claim 8 and the ‘further actuator’ introduced in claim 17. However, the drawings – even in the embodiment of Fig. 17 having two blades – only includes a single actuator “154”. Therefore, the “further actuator” as required by claim 17 (consider Fig. 17 as shown the ‘actuator’ already required by claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The disclosure is objected to because of the following informalities:
Page 9 at line 9 recites, “the periphery 66”. This recitation should read – the periphery 64 –.
Page 9 at line 18 recites, “a second portion 62”. The reference character “62” indicates the second end of the pivot edge “58”, not a second portion.
Page 14 at line 9 recites, “The proximity switch 100”. This recitation should read – The proximity switch 110 –.
Page 15 at line 9 has the reference characters “70” and “68” reversed. 
Page 15 at lines 16-17 has the reference characters “70” and “68” reversed. 
Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities:
Claim 8 at line 4 recites, “the at least one saw circular saw blade”. The first “saw” in this recitation should be deleted.
Claim 8 introduces “a covered position” and “an exposed position” of the at least one blade cover. However, the blade cover is not itself ‘covered’ or ‘exposed’; instead, the blade cover covers or exposes the at least one blade. Thus, the positions should be renamed. The examiner suggests –a covering position – and – an exposing position --, respectively. 
Claim 12 introduces “a signal”. This recitation should refer to ‘a second signal’ or ‘an unlock signal’ or otherwise provide the signal with a name to distinguish the signal from the previously introduced signal in claim 11. Likewise, the signal of claim 11 should be renamed as ‘a first signal’ or ‘a cover position signal’ or similar.
Claim 15 introduces “a signal”. This recitation should refer to ‘a second signal’ or ‘an unlock signal’ or otherwise provide the signal with a name to distinguish the signal from the previously introduce signal in claim 14. Likewise, the signal of claim 14 should be renamed as ‘a first signal’ or ‘a cover position signal’ or similar.
Claim 17 introduces “a covered position” and “an exposed position”. Claim 8 already introduces positions with these names, and therefore claim 17 should be amended to recite “a further covered position” and “a further exposed position” or otherwise distinguish the names of the positions from the positions already introduced in claim 8. Any later recitations to either of these positions should likewise be amended (see, e.g., “the covered position” in line 7).
Claim 17 at line 4 recites, “the face panel”. This recitation should read – the face panel of the further blade cover --. 
Claim 17 at lines 7-8 recites, “a known position”. This recitation should read – a further known position – or otherwise distinguish from the earlier introduce “known position” in claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that various structures are “in the saw house” (see line 4, lines 9-10, and line 14). However, the entire claim is directed to “A saw house”, yet not structure such as a ‘housing’ is introduced. Claim 8 introduces: at least one blade, an arm, and a blade guard. Consider the arm moving the blade “in the saw house” as required by line 4. The claim only requires a blade and an arm, but no housing, so how can the arm move the blade in the saw house if the saw house only include the arm and blade? It is unclear whether the Applicant intends claim 8 to implicitly require some housing, as without a housing recitations of “within the saw house” make no sense. The examiner explicitly suggests reciting that the saw house includes a housing, and amending recitation of “within the saw house” to read – within the housing –. This rejection applies to each other recitation of “in the saw house” in claims depending from claim 8. 
The term "normal" in claim 8 in the phrase “normal cutting operations” (see lines 4-5 and again in line 6) is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Are all ‘cutting operations’ considered ‘normal’ cutting operations, or are some cutting operations considered ‘abnormal’? If the latter, what distinguishes a normal cutting operation from an abnormal cutting 
Claim 8 recites “normal cutting operations at lines 4-5 and again at line 6. The recitation at line 6 is indefinite because it is unclear whether double inclusion of “normal cutting operations” is intended. That is, must the “normal cutting operations” of line 6 be the same as those cutting operations already introduced, or is line 6 introduced a new grouping of “normal cutting operations”?
Claim 9 recites, “the structure of the saw house”. There is insufficient antecedent basis for “the structure” in the claims, rendering the claim indefinite. Is “the structure” one of the previously introduced structures, and if so which one? Is “the structure” some inherent part of the saw house? 
Claim 10 recites, “the actuator first mount”. There is insufficient antecedent basis this limitation in the claims, rendering the claim indefinite. It is unclear whether the recitation of “the actuator first mount” introduces a new structure or is intended to refer to some previously introduced structure, and if the latter is intended it is unclear which previously introduced structure is referred to.
Claim 12 recites, “a signal to unlock an access opening to an interior of the saw house”. The saw house is explicitly claimed. However, it is unclear whether this recitation requires that the saw housing includes an access opening that is lockable and an interior. Alternatively, the claim could be interpreted as merely requiring a signal that can be used to perform the function of unlocking an access opening to an interior. 
Claim 15 recites, “a signal to unlock an access opening to an interior of the saw house”. The saw house is explicitly claimed. However, it is unclear whether this recitation requires that the saw housing includes an access opening that is lockable and an interior. Alternatively, the claim could be interpreted as merely requiring a signal that can be used to perform the function of unlocking an access opening to an interior. 
second further saw blade, or whether the Applicant intends to refer to the further saw blade already introduced at line 1 of the claim. If double inclusion of “a further saw blade” is intended, then recitations of “the further saw blade” after line 7 are indefinite because it is unclear which of two further saw blades is referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 103 61 297 B3 to Festool GmbH.
Regarding claim 8, Festool discloses a saw house 1 comprising: 
at least one circular saw blade 7 (see Fig. 1); 
an arm 10 operatively coupled to the at least one saw blade 7 (see paragraph 20 and Figs. 1 and 3; the element 10 has an arm-like shape and can thus be considered as “an arm”), the arm 10 being adapted and configured to move the at least one saw circular saw blade 7 in the saw house 1 during normal cutting operations (see paragraph 20; the arm 10 is ‘adapted and configured to move the at least one circular saw blade’ because the arm 10 is slidable relative to the house 1 and is fixed to a circular saw unit 15 that includes the saw blade 7), the arm 10 being adapted and configured to move the at least one saw blade 7 to a known position when the at least one saw blade 7 is not in use in normal cutting operations (the arm 10 is ‘adapted and configured’ as required because moving the circular saw unit 15 to one end of the housing 1 moves the blade 7 ‘to a known position’ and a user can perform this movement ‘when the at least one saw blade is not in use’, such as by always in the known position when the blade is not in use, only that the arm has structure that allows the arm to move the blade to a known position, and that this movement can occur when the blade is not in use); 
a blade guard assembly (including cover 21, drive shoe 28, and actuator 28; note also that for the purposes of claim 14 as discussed below, the cover can be considered as including both of elements 21 and 28) for the at least one saw blade 7 (see Fig. 3), the blade guard assembly including at least one blade cover 21 and an actuator 27 (see Fig. 3; element 27 can be considered an ‘actuator’ because, as disclosed at paragraph 31, the element 27 performs an actuating function), the at least one blade cover 21 having a face panel and an edge portion extending from the face panel (see annotated Fig. 3 below; for the purposes of claim 14 discussed below, the face panel can be considered as including element 28), the blade guard assembly being arranged in the saw house 1 in a manner such that the at least one blade cover 21 is movable with the actuator 27 between a covered position (see Fig. 3 and paragraph 24) and an exposed position (see Fig. 4 and paragraph 24), wherein with the at least one blade cover 21 in the covered position and the at least one saw blade 7 in the known position, the face panel is adjacent to the at least one saw blade 7 and the edge portion is adjacent to at least a portion of a cutting edge of the at least one saw blade 7 (see Fig. 3; moving the saw blade 7 to the known position does not alter the position of the cover 21 relative to the saw blade 7), wherein with the at least one blade cover 21 in the exposed position, the face panel and the edge portion of the at least one blade cover 21 are spaced from the at least one saw blade 7 (see Fig. 4) to allow the arm 10 to move the at least one saw blade 7 in the saw house 1 for normal cutting operations (this recitation merely describes a purpose of the exposed position; in the case of Festool, the arm 10 can move the saw blade 7 in the saw house 1 even when the cover 21 is in the exposed position because Festool does not limit the position of the circular 

    PNG
    media_image1.png
    645
    1014
    media_image1.png
    Greyscale


	Regarding claim 9, Festool discloses that the blade guard assembly is mounted in the saw house 1 in a manner such that the at least one blade cover 21 depends from the structure of the saw house 1 when the at least one blade cover 21 is in the closed position (see Fig. 7, where the cover 21 ‘depends from’ the portion of the structure of the locking device 26 that is internal of the cover 21; note that the cover 21 ‘depends from’ this internal structure of the locking device 26 in the closed position even though the cover 21 is also supported at other locations because the locking device 26 holds up the cover 21 in the vertical direction – the claim does not prohibit the cover from having attachments in addition to the ‘depending from’ feature).
claim 10, Festool discloses that the blade guard assembly includes a drive shoe 28 mounted to the at least one blade cover 21 (see Fig. 4) and the actuator first mount (as best understood, this is referring to the actuator 27) is mounted to the drive shoe 28 (see Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 103 61 297 B3 to Festool GmbH in view of US Pat. No. 9,975,269 B2 to Koegel.
Regarding claim 11, Festool discloses that when the at least one blade cover 21 is in the covered position (see Fig. 3), the drive shoe 28 cooperates with a switch 41 of the saw house 1 (see Fig. 7 and paragraphs 41 and 42).
Regarding claim 14, Festool discloses that when the at least one blade cover 21/28 is in the covered position (see Fig. 3), the face panel (in particular, element 28 of the face panel) cooperates with a switch 41 of the saw house (see Fig. 7 and paragraphs 41 and 42). [Note that claim 14 does not depend from claim 11 and therefore a single structure can be considered as a drive shoe for the purposes of claim 11 and can also be considered part of the face panel for the purposes of claim 14.]
Festool does not disclose that the switch is a sensor that is enabled to generate a signal indicating the at least one blade cover is in the covered position as required by claims 11 and 14. Instead, the switch of Festool allows power to be connected with the cover is in the closed position. Festool also fails to disclose that when the at least one blade cover is in the exposed position, the face claim 16.
Koegel, though, teaches a sensor 150 for sensing the position of a blade cover 132 for a table saw (see Fig. 4A and col. 4, lines 50-54). The sensor 150 is configured to generate a signal indicating that the at least one blade cover 132 is in a covered position (see col. 4, lines 64-67 and col. 5, lines 39-41). Koegel explicitly teaches that a variety of different types of sensors can be used to detect whether a blade cover is properly positioned, including either of a sensor that generates a signal and a switch that is activated by the physical presence of the guard similar to disclosed by Festool (see Koegel at col. 5, lines 7-26 describing the various forms that the sensor may take, with lines 16-18 describing the switch). Further, when the blade cover 132 is in an exposed position, a face panel of the blade cover 132 cooperates with the sensor 150 of the saw housing enabling the sensor 150 to generate a signal indicating that the at least one blade cover is in the exposed position (see col. 4, lines 63-67 and col. 5, lines 39-41 describing the sensor generating a sensor when the blade cover is in the exposed position; note also that the face panel ‘cooperates’ with the sensor 150 when the cover 132 includes a sensible element per col. 5, lines 1-3; note that ‘cooperates’ does not require physical contact between the sensor and cover).
Festool teaches a saw house similar to that as claimed in claims 11 and 14, with the difference being that Festool teaches a switch activated by the physical presence of the at least one blade cover rather than a sensor that is enabled to generate a signal indicating the at least one blade cover is in the covered position. Koegel, though, teaches a sensor that sensing the position of a blade cover and generates a signal in response. One of ordinary skill in the art could have substituted a sensor as taught by Koegel for the switch disclosed by Festool for the purpose of detecting whether the blade cover is in the covered position, and the results of this substitution would have been predictable. The predictability of this substitution is evidenced by Koegel explicitly teaching that various types of sensors can be used, KSR Rationale B, dealing with substitution.
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 386,806 to Farwell in view of DE 103 61 297 B3 to Festool GmbH.
Regarding claim 8, Farwell discloses a saw house (shown in Fig. 1) comprising:
at least one circular saw blade (including blades C and E);
an arm 23 operatively coupled to the at least one saw blade (see Fig. 3 and page 1, lines 73-86), the arm 23 being adapted and configured to move the at least one saw circular saw blade in the saw housing during normal cutting operations (see Fig. 3 and page 1, lines 86-94; as best understood, “normal cutting operations” as applied to Farwell can include changing which blade performs cutting), the arm 23 being adapted and configured to move the at least one saw blade to a known position when the at least one saw blade is not in use in normal cutting operations (e.g., blade E is in the ‘known position’ and is not in use, but ‘normal cutting operations’ are regardless performed with blade C).
Regarding claim 17, Farwell discloses a further saw blade D (see Fig. 3)
Farwell, however, fails to disclose “a blade guard assembly” and its details as described at the final paragraph of claim 8. Further, Farwell fails to disclose the ‘further blade guard assembly for the further saw blade’ and each feature thereof as recited in claim 17.
Festool teaches a blade guard assembly (including cover 21, drive shoe 28, and actuator 28) for at least one saw blade 7 (see Fig. 3), the blade guard assembly including at least one blade cover 21 and an actuator 27 (see Fig. 3; element 27 can be considered an ‘actuator’ because, as disclosed at paragraph 31, the element 27 performs an actuating function), the at least one blade cover 21 having a face panel and an edge portion extending from the face panel (see annotated Fig. 3 above), the blade guard assembly being arranged in the saw house 1 in a manner such that the at least one blade cover 21 is movable with the actuator 27 between a covered position (see Fig. 3 and paragraph 24) and an 
It would have been obvious to one of ordinary skill in the art to provide each of the blades of Farwell with a blade guard assembly as taught by Festool in order to improve safety by reducing the amount of exposed blade edge.
Claims Not Subject to Prior Art Rejection
Claims 12, 13, and 15 are not subject to any prior art rejection. However, no determination of allowability can be made for these claims in view of the issues under 35 USC 112 identified above.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following references includes a disclosure relevant to blade cover:
US Pat. No. 10,076,796 B2 to Chung
US Pat. No. 8,844,415 B2 to Taylor
US Pat. No. 8,205,533 B2 to Tanaka
US Pat. No. 8,127,648 B2 to Arvey
US Pat. No. 7,707,920 B2 to Gass et al. (see Fig. 12, e.g.)
US Pat. No. 7,540,223 B2 to Sasaki et al.
US Pat. No. 6,591,725 B1 to Martin
US Pub. No. 2017/0252841 A1 to Wang et al.
US Pub. No. 2012/0036976 A1 to Frolov
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724